Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0001006
                                                        17-JUL-2014
                                                        07:52 AM



                            SCWC-12-0001006

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           ALYSSA M. BAILEY,
                    Petitioner/Plaintiff-Appellant,

                                  vs.

 JOHN ANTHONY SIRACUSA and SANDRA G. SIRACUSA, dba METRO MOTORS,
                Respondents-Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0001006; CIV. NO. 11-1-0278)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellant’s Application for Writ

of Certiorari, filed on June 3, 2014, is hereby rejected.

           DATED:   Honolulu, Hawai#i, July 17, 2014.

Charles S. Lotsof                  /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama
Philip R. Brown,
Effie Steiger and                  /s/ Sabrina S. McKenna
Justin M. Chu
for respondents                    /s/ Richard W. Pollack

                                   /s/ Michael D. Wilson